Citation Nr: 1143215	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) in Indianapolis, Indiana (RO), which determined that new and material evidence had not been received to reopen service connection claims for bilateral hearing loss and tinnitus.  In November 2007, the Veteran specifically expressed disagreement with the denial of service connection for hearing loss, and after the RO issued a statement of the case in December 2007, he perfected a timely appeal of that issue.   

As will be discussed in further detail below, the Board herein reconsiders the service connection claim for bilateral hearing loss.  The reconsidered claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss; the Veteran did not appeal that decision and it became final. 

2.   The additional evidence received since the January 1973 rating decision includes a relevant service department record that was not of record at the time of the prior decision.    



CONCLUSION OF LAW

New and material evidence has been received consisting of a service department record; thus, the claim of entitlement to service connection for bilateral hearing loss must be reconsidered. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a service connection claim for bilateral hearing loss.  In this decision, the Board reconsiders such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307 , so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases to include sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii)  (2011).

The above-noted provisions do not apply if the later received or associated records could not have obtained by VA when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center or any other official source.  38 C.F.R. § 3.156(c)(2) (2011).

Here, by way of history, the Veteran filed an original service connection claim for bilateral hearing loss in September 1972.  In January 1973, the RO issued a rating decision that denied the Veteran's claim.  The evidence then of record included service treatment records and VA medical evidence.  On his report of medical history dated in May 1970, the Veteran checked the box indicating that he had experienced ear, noise or throat trouble.  On the May 1970 pre-induction examination report, a notation of decreased hearing is shown.  Beginning in May 1970, the Veteran was put on a profile for bilateral high frequency sensorineural hearing loss, noise-induced.  An H2 profile was given.  After service, in November 1972, the Veteran underwent a VA audiological examination and was again diagnosed with high frequency hearing loss; at the time of separation from service an H3 profile was given.  The RO denied the claim, determining that the Veteran's hearing loss existed prior to service and did not undergo an increase during service.  The Veteran did not appeal the January 1973 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

The Veteran sought to reopen his service connection claim for bilateral hearing loss, in pertinent part, in May 2007.  

The evidence added to the claims folder subsequent to the January 1973 rating decision includes additional VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, in his notice of disagreement, received in November 2007, the Veteran indicated that his hearing deteriorated from service entry until his discharge.  The Board notes that the Veteran is competent to report observable symptoms, such as difficulty hearing.  Presuming his lay report of increased hearing difficulty during service credible for the purpose of reopening the claim only, his newly received statement is material to the claim in that it raises the possibility that his current hearing loss may be related to service.  38 C.F.R. § 3.156 (2011).  However, the Board notes that the Veteran had also submitted a portion of a November 1970 AFEES Induction examination that includes a notation of a Physical Profile Serial of H1 in May 1970 (prior to active service) and H2 in November 1972 on entrance.  As noted, the Veteran's separation examination indicates a H3 profile, and the Veteran has asserted that any preexisting bilateral hearing loss worsened in service.  

Based upon a comprehensive review of the record, the Board finds that it appears that the Veteran's complete service records were not of record at the time of the previous determination; specifically, the AFEES November 1970 induction examination report.  Accordingly, because the new evidence includes relevant service department records that existed and which do not appear to have been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  The Board further finds that the Veteran's statement of increased hearing difficulty during service, taken with the other evidence of record to include the noted hearing profiles, at least triggers the duty to assist by providing a medical opinion.  See Shade, supra.  

ORDER

New and material evidence consisting of a relevant service department record having been received, the claim of entitlement for service connection for bilateral hearing loss will be reconsidered.  To that extent, the appeal is granted. 


REMAND

As decided herein, the Veteran's service connection claim for bilateral hearing loss is being reconsidered.  

The Veteran essentially maintains that his hearing deteriorated during his active service.  As noted, decreased hearing was noted on his pre-induction examination report, and during service, the Veteran was put on profile for noise-induced bilateral hearing loss.  The Board further observes that the Veteran's military awards and decorations include, but are not limited to, an expert Rifle M-16 badge, an expert hand grenade badge, and a sharpshooter (rifle M-14) badge (see DD-214).

Although the Veteran underwent a VA audiological examination in November 1972 in conjunction with his initial service connection claim for hearing loss, the etiology of such disability was not discussed in the examination report.

Thus, in light of the current diagnosis of bilateral hearing loss, the in-service hearing profiles for noise-induced bilateral hearing loss, and the Veteran's statements of increased hearing difficulty during service, the Board finds that an additional VA audiological examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss disability.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

The examiner must identify any bilateral hearing loss disability currently shown, and then provide an opinion as to whether it is at least as likely as not that the Veteran's preexisting bilateral hearing loss was permanently aggravated in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of hearing loss is related to the Veteran's period of active duty.  

In providing an opinion, the examiner is asked to specifically acknowledge and discuss the profiles for noise-induced bilateral hearing loss as shown pre-induction, on the date of induction, and at separation, and the Veteran's lay reports of increased hearing difficulty during service.  The Veteran is in receipt of a sharpshooter badge, expert M-16 badge, and expert hand grenade badges.

A complete rationale for any opinion expressed should be included in the examination report. 

2.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


